Appellant, Lance Hill, was tried and convicted for having, under promise of marriage, seduced one Bettie Burton, an unmarried female of previous chaste character. His punishment was fixed by the jury at imprisonment in the state penitentiary for a term of 18 months. From the judgment rendered in pursuance of the verdict, September 28, 1922, an appeal *Page 390 
was perfected by filing in this court, on March 20, 1925, a petition in error with case-made, but no brief has been filed, and no appearance made on behalf of appellant in this court.
The errors assigned question the sufficiency of the evidence to support the verdict.
The evidence shows that the prosecutrix and appellant, colored, lived near Shawneetown, McCurtain county, all their lives; that the age of the prosecutrix at the time was 22 years, and that of the appellant was 2 years older; that appellant began keeping company with the prosecutrix in the year 1921, calling upon her at her home, and accompanying her to and from the Spring Hill Church, in that neighborhood; that at the time of the trial she was pregnant.
She testified that appellant promised to marry her in August, 1921, on the way home from church, and relying on said promise, she permitted him to have sexual intercourse with her; that they continued to have intercourse until March, when she discovered she was pregnant, and she informed him at that time as to her condition; that no other man had ever had sexual intercourse with her. Her stepmother testified that appellant had been calling on her daughter regularly on Sundays, and often during the week, and that she did not discover that she was in a family way until August, this year, and she informed appellant of her daughter's condition, and in his presence she said, "Bettie, you tell me who done this?" and her daughter said, "Mamma, Lance done it," and he said, "I didn't do it, and before I marry her I will lose my neck."
Mose Smith testified that, in a conversation with appellant when he was going with Bettie, he understood him to say that he was engaged to marry Bettie.
Appellant testified in his own behalf, and denied *Page 391 
that he had ever promised to marry Bettie Burton, or that he had ever stated to Mose Smith that he was engaged to marry her, and denied that he had ever had intercourse with her.
The evidence as to her character for chastity was conflicting. Three witnesses, including appellant's brother-in-law, testified that they had intercourse with her before the time of her alleged seduction by appellant. This was denied by the prosecutrix.
The testimony appears to have been fairly presented, and, the jury, as triers of disputed questions of fact, having determined the same, we are not disposed to disturb their verdict.
It appears that the testimony of the prosecuting witness was sufficiently corroborated, and we find no sufficient reason for setting aside the verdict of the jury.
The judgment herein is accordingly affirmed.
EDWARDS and DAVENPORT, JJ., concur.